O’CONNELL, J.,
dissenting.
The escheat statutes were designed to vest in the state only that property which had not been disposed of by an heirless decedent prior to his death. If the decedent had executed and delivered to plaintiff a deed to the property in question and an order of escheat was entered, certainly it would not be contended that the state would be entitled to the property as against the title holder. The same result should obtain when the claimant’s interest arises by way of a trust, including a constructive trust as in the present case.
The decree of the trial court should be affirmed.
McAllister and Sloan, JJ., join in this dissent.